UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

MARY CHAMBERS, §
Plaintiff, §
v. § Civil Case N0. 16-1059
CAROLYN W. COLVIN, §
Defendant. §
)
MEMORANDUM OPINION

 

After considering a record crisscrossed with seventeen different medical, psychological,
and vocational providers, the Social‘Security Administration deemed Mary Chambers ineligible
for disability benefits or supplemental income because she did not meet the agency’s definition
of a disabled individual She now appeals, arguing that Administrative Law Judge F. H. Ayer
(“the ALJ”) improperly weighed the evidence and that he failed to consider Chambers’s work
history in evaluating her credibility. But the ALJ hewed closely to agency policy and reached a
conclusion supported by substantial evidence. Because it is not the role of the courts to second-
guess the ALJ’s judgment, the Court affirms
I. Factual Background

For almost three decades, Chambers served the Washington, D.C. government as a full-
time support specialist. By all accounts, she was an exemplary employee, consistently earning a
$40,000 to $65,000 salary.

Chambers now seeks benefits and supplemental income for a disability she claims began
in November 2014, shortly after she suffered a transient ischemic attack (popularly referred to as

a ministroke) and quit her job due to stress. Around the same time, her doctors also diagnosed

her with sleep apnea, hypertension, cerebral small vessel disease, and coronary artery disease. By
then a fifty-one-year-old smoker, she also suffers from arthritis, osteopenia (a bone loss
condition), fatty liver disease, bladder wall thickening and infection, urethral narrowing, sciatica,
tremors, chronic fatigue, cataracts, dry eyes, nearsightedness, age-related farsightedness, and eye
inflammation tied to allergies.

In her testimony before the ALJ, Chambers reported shortness of breath; a racing heart;
tingling, pain, and mild weakness in her extremities; and difficulty ascending stairs and standing
for long periods. She also described frequent headaches, which she treats by lying down with a
vinegar-soaked rag. (She claimed that this relieves her symptoms, and that she does not want
headache medication since she thinks she already takes too many pills.)

Her doctors paint a more varied picture. In Novemb`er 2014, after Chambers went to the
emergency room with persistent headaches and facial numbness, an internist attributed
Chambers’s headaches to hypertension and found her able to walk, climb stairs, drive, and lift
less than fifteen pounds. Two months later, however, a neurologist mistakenly diagnosed her
with multiple sclerosis and advised her to cease work. A month after that, her family physician
reported Chambers felt fine. Even still, when she saw a psychologist a few weeks after that, he
described her as totally disabled and unable to work. But by the time she saw a second
cardiologist a few months later, Chambers said she had no pain at all. And during the summer
and fall of 201 5, Chambers saw several more doctors, all of whom reported unremarkable
examinations and noted her relative lack of selfireported impairment

In addition to her physical maladies, Chambers has a mental impairment-variously
diagnosed as post-traumatic stress disorder or anxiety_that mildly restricts her daily living

activities and causes her moderate difficulties in social functioning, concentration, persistence,

and pace. According to her testimony, this mental condition_not her physical impairments-_-led
her to quit her job: she reported being threatened as a persistent whistleblower in a hostile
environment, and she attributes her ministroke to the attendant stress. She also testified to feeling
claustrophobic and suffering consistent panic attacks. Luckily, she has not experienced any
decompensation episodes and is undergoing treatment

Despite these impairments, Chambers does her best to continue a normal routine. She
continues to dress, bathe, and groom herself independently. She attends church, watches
television, visits her grandchildren, launders and irons her clothes, cleans the bathroom, does the
dishes, and walks on the treadmill to`lose weight. She sleeps roughly seven hours each night and
denies experiencing daytime fatigue§
II. P`rior Administrative Proceedings

After considering the entire record, the ALJ found her cumulative impairment less severe
than the impairments described in 20 C.F.R. Part 404, Subpart B, Appendix l. Moreover, the
ALJ found Chambers could perform light work, as defined by 20 C.F.R. §§ 404.1567(b) and
416.967(b), albeit with minor restrictions And although those restrictions prevented her from
resuming her previous job, the ALJ pointed to numerous other positions well-suited for
Chambers’s age, education, experience, and functional capacity. As a result, the ALJ concluded
Chambers was not disabled under 42 U.S.C. §§ 416(i), 423(d), or l382c(a)(3)(A).

After unsuccessfully seeking review by the agency’s Appeals Counsel, Chambers filed
this suit under 42 U.S.C. § 405(g).
III. Standard of Review

Section 405(g) limits our review to determining whether the ALJ correctly applied the

relevant legal standards and whether substantial evidence supports the ALJ’s findings. To

facilitate this review, Social Security regulations require the AL.l to reconcile the claimant"s
testimony with the medical evidence and_if his final “assessment conflicts with an opinion
from a medical source”_to “explain why th[at] opinion was not adopted.” See SSR 96-8P, 61
Fed. Reg. 34474 (July 2, 1996).

The substantial evidence stande “requires more than a scintilla, but . . . less than a
preponderance,” FPL Energy Me. Hydro LLC v. F.E.R.C., 287 F.3d 1151, 1160 (D.C. Cir 2002).
lt can be satisfied by “such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (intemal quotation
marks omitted) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

_IV. Analysis

To be sure, Chambers suffers from serious impairments caused by her ph`ysical and
mental health. But having an impairment is not the same as being disabled. Because the ALJ
correctly applied the agency’s definition of a disabled individual, and because he carefully
evaluated the administrative record to make factual findings supported by substantial evidence,
the Court affirms.

A. The ALJ correctly applied the Social Security Administration’s definition of a
disabled individual, and his findings are supported by substantial medical and
testimonial evidence.

The ALJ’s conclusion that Chambers was ineligible for disability benefits or

supplemental income passes muster under agency policy and the evidentiary standard. Under 20
C.F.R. §§ 404.1520 and 416.920(b), there are five steps to determine whether an individual’s

impairment arises to a disability. First, an ALJ considers the person’s work activity. If the person

is engaging in substantial gainful activity, they are not disabled.

Second, the ALJ considers the severity of the person’sl impairment If the impairment
does not significantly limit their ability to do basic work activities for twelve months, they are
not disabled. See also §§ 404.1509, 416.909.

Third, the ALJ compares the person’s impairment to the impairments listed in 20 C.F.R.
Part 404, Subpart B, Appendix 1. That voluminous appendix taxonomizes various physical and
mental disorders by impairments If the person’s impairment meets or equals the severity of one
of the listed impairments, the analysis stops there: the person is disabled. If not, the analysis
continues.

` Fourth, the ALJ considers the person’s ability to perform sustained physical or mental
activities in light of their impairment If the person can continue working as they did within the
fifteen years prior to their `impairment’s onset, they are not disabled.

Fifth, if the person cannot continue working as they did within the fifteen years prior to
their impairment’s onset, the ALJ considers whether the person can do any other work in light of
their impairment, age, education, and experience. If so, the person is not disabled.

After correctly identifying this standard, the ALJ sought to apply it. He determined, based
on Chambers’s testimony and earnings records, that she had not engaged in substantial gainful
activity since November 2014.

The ALJ carefully sifted through Chambers’s testimony and her medical records to
determine six impairments significantly limiting her ability to perform basic work activities for
at least twelve months: sleep apnea,- hypertension, cerebral small vessel disease, coronary artery
disease, her ministroke, and her mental impairment But based on Chambers’s medical records,
the ALJ determined the cumulative impairment did not meet or equal the impairments listed in

20 C.F.R. Part 404, Subpart B, Appendix 1.

The ALJ further determined_weighing Chambers’s testimony and an exceptionally
thorough examination of her medical records-that Chambers could occasionally lift and carry
twenty pounds, frequently lift and carry ten pounds, stand or walk for six hours in an eight-hour
period, sit for six hours in an eight-hour period, occasionally crawl, and frequently stoop, kneel,
or crouch. Given this functional capacity, which largely meets the definition of light work under
20 C.F.R. § 404.1567, the ALJ concluded Chambers could work in an office setting limited to
simple, routine, and repetitive tasks with occasional contact with coworkers and no contact with
the public.

Drawing on testimony by Chambers and a vocational expert, the ALJ determined that
although Chambers could not resume her previous job,` many jobs in the_national economy were l
` well suited to a candidate with her age, education; experience, and ability. Thus, the ALJ
concluded, Chambers fell short of the Social Security Act’s definition of a disabled individual
Thanks to the ALJ’s detailed citations to Chambers’s testimony and her doctors’ statements, it’s
clear his conclusion was properly supported by substantial evidence.

B. None of Chambers’s claims on appeal amount to reversible error in light of the
standard of review.

“A federal court may not reweigh the evidence presented to it when reviewing a disability
claim decision made by the Social Security Administration, nor may it replace the Secretary’s
judgment concerning the weight and validity of the evidence with its own.” Davis v. Heckler,

566 F. Supp. 1193, 1195_ (D.D.C. 1983) (Hens Green, J.). Simply put, considering the standard of
review, Chambers’s contentions do not amount to reversible error.

Chambers, for instance, argues the ALJ gave too much weight to opinions by two of the
three doctors who conducted the agency’s initial disability determination Though these

examinations happened over three months after the onset of her impairment, Chambers

continued to see different doctors for several more months, so she argues “there is simply no way
of knowing what the consultants would have opined if they had access to the far more substantial
. . . record considered by the ALJ.” Pl.’s Br. at 15. True enough, but it is neither the ALJ’s job
nor this Court’s role to guess what a theoretical doctor might have concluded based on evidence
the real doctor didn’t have. The ALJ correctly weighed the record as it stood, and this Court
cannot second-guess his decision to credit these opinions as “consistent with a longitudinal
review of the credible evidence.” Op. at 15.

Chambers also objects to the ALJ’s treatment of opinions by Drs. Joel Taubin, D.
Giovanni Scott, Ruwani Gunawardane, and J ames Ballard_four of the fifteen doctors named in
the ALJ’s opinion: Chambers claims the AL_J both improperly disregarded Dr.` Taubin’s opinion
and inadequately explained his decision to do s'o. Further, Chambers claims the ALJ’s
determination of her functional capacity failed to account for Dr. Scott’S description of her
psychological limitations. And finally, Chambers argues opinions by Drs. Gunawardane and
Ballard (the only two doctors who recommended Chambers stop working because of her
impairment) should trump the opinions of other doctors since they are specialized physicians
who actually treated Chambers.

Each objection fails. F or one, the ALJ did engage with the substance of Dr. Taubin’s
findings to explain why he properly accorded some (not all) of Dr. Taubin’s conclusions little
weight. As the ALJ notes, the disregarded “findings” largely recite subjective complaints
presented by Chambers to Dr. Taubin but contradicted by objective evidence and by other
subjective statements made by Chambers. And the rest of Dr. Taubin’s findings are not
inconsistent with the ALJ’s determination of Chambers’s functional capacity. The ALJ’s opinion

thus easily cleared the then-operative hurdle of Social Security Ruling 96-2p, which requires

“specific reasons for the weight given to the treating source’s medical opinion . j . sufficiently
specific to make clear to any subsequent reviewers the weight the adjudicator gave to the treating
source’s medical opinion and the reasons for that weight.” 61 Fed. Reg. 34490 (July 2, 1996),
rescinded by 82 Fed. Reg. 15263 (Mar. 27, 2017).

As for the weight afforded to Dr. Scott’s testimony, Chambers herself recognizes “‘[t]he
reaction to the demands of [stress] is highly individualized”’ and thus “the ability to adapt to the
demands . . . of the workplace is not necessarily accounted for by reducing the individual to a
lower stress level.” Pl.’s Br. at 21 (quoting SSR 85-15, SSR Cum. Ed. 1985 (second alteration in
original)) (emphasis added). This statement aptly illustrates why her argument does not amount
to reversible error. In concluding Chambers’s mental disorder limits her to performing “simple 1-
4 step, routine, repetitive tasks in a work environment where there would only be occasional
contact with co-workers and supervisors and no contact with the general public,” Op. at 6, the
ALJ made precisely the individualized determination agency policy requires. And this
determination is no less valid just because the ALJ “never presented” Dr. Scott’s testimony “in a
hypothetical to a vocational expert.” Pl.’s Br. at 21. In fact, as the ALJ noted, Dr. Scott’s opinion
is “largely consistent with the . . . [ultimate] capacity determin[ation].” Op. at 16. Chambers
merely masks her disagreement with the ALJ’s conclusion by pretending he didn’t give Dr.
Scott’s testimony enough weight.

Similarly, although Chambers correctly cites caselaw and regulations supporting the
proposition that opinions by specialized physicians who treat claimants are ordinarily afforded
great weight, no rule requires those opinions to predominate over thirteen other medical opinions

pointing the other way. Great weight does not mean conclusive weight, and the ALJ’s adequately

articulated-decision to discount Drs. Gunawardane and Ballard’s opinions does not amount to
reversible error, particularly given how cursory their opinions were.

Chambers’s final argument_-that § 404.1529(0) and Social Security Rulings 96-7p and
96-8p required the ALJ to consider her credibility in light of her work history_misreads those
policies, which merely suggest work history as one of many things an ALJ can properly consider
in evaluating the claimant’s credibility. And in any event, the ALJ did not ignore her work
history: he mentioned it multiple times while weighing the evidentiary record. Nor did the ALJ
reflexively dismiss Chambers’s claims as incredible: he ultimately accepted almost all her
claimed limitations, still concluding they did no`t amount to a disability. `

V. Conclusion

From seventeen different medical,`psychological, and vocational experts considered iri
the ALJ’s opinion, Chambers plucks her favorite six and claims the ALJ didn’t give them enough
weight. She also claims the ALJ didn’t properly consider her Work history, when really he just
didn’t account for it in the way she wanted. Neither contention amounts to reversible error.
Because the ALJ correctly identified and applied the administrative definition of a disabled
person, and because he supported his conclusions with substantial evidence, the Court affirms. A

separate order will issue.

Date; october /_),-2018 24 C- M

Royf/e C. La'mberlh
United States District Judge